DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on October 13, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-6, 8-9, 15-16, and 19 have been amended; claims 7 and 20-37 are canceled; and claims 38-39 have been added. Accordingly, claims 1-6, 8-19, and 38-39 are pending in this application with an action on the merits to follow regarding claims 1-6, 8-19, and 38-39.
Because of the applicant's amendment, the following in the office action filed July 30, 2021, are hereby withdrawn: 
Previous 35 USC 112(b) Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-9, 19, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper US 20190082792.

Regarding independent Claim 1, Cooper discloses an upper for an article of footwear (Cooper Abstract) comprising: a base layer (Cooper Fig. 2a, #120) configured to define a foot-receiving cavity (Cooper ¶0043); an exterior layer (Cooper Fig. 2A, #110) at least partially covering an outer side of the base layer (Cooper Fig. 2A shows exterior layer #110 covering base layer #120; also see ¶0044) and defining a first aperture (Cooper Fig. 4A, #216O; also see ¶0063) and a second aperture (Cooper Fig. 4A, #214O; also see ¶0063) both in a forefoot region (Cooper Annotated Fig. 1A) of the exterior layer with the second aperture rearward of the first aperture (Cooper Annotated Fig. 1A shows second aperture #214O is closer to the rear of the shoe #100 than first aperture #216O); a first strap (Cooper Fig. 4A, #256) and a second strap (Cooper Fig. 4A, #254), each including a central portion (¶0057; Figs. 2A-3D, #202L [#202L denotes all central portions of all straps and is not an exclusive character reference to one strap in particular]), an outer front branch (Cooper Fig. 4A, #256F, 254F), and an outer rear branch (Cooper Fig. 4A, #256R, 254R), the outer front branch and the outer rear branch disposed between the outer side of the base layer and the exterior layer (Cooper Fig. 2A and ¶0057), the outer front branch extending forward from the central portion to a lower extent of the base layer and the outer rear branch extending rearward from the central portion to the lower extent of the base layer (Cooper Fig. 4A), the outer front branch of the second strap crossing the outer rear branch of the first strap and disposed forward of the outer rear branch of the first strap at the lower extent of the base layer (Cooper Fig. 4A; ¶0067); wherein the central portion of the first strap extends through the first aperture and defines a first loop (Cooper Fig. 1A shows the central portion #202L creating a loop) configured to receive a lace (Cooper Figs. 1A  & 4E show the 
Regarding Claim 3, Cooper discloses the upper of claim 1, wherein: the front outer branch and the outer rear branch of the first strap are unaffixed between the lower extent of the base layer and the central portion of the first strap (Cooper Fig. 2A, ¶0046); and the outer front branch and the outer rear branch of the second strap are unaffixed between the lower extent of the base layer and the central portion of the second strap (Cooper Fig. 2A, ¶0046).
Regarding Claim 8, Cooper discloses the upper of claim 1, wherein the first strap and the second strap are unaffixed to the base layer except at the lower extent of 
Regarding Claim 9, Cooper discloses the upper of claim 1, wherein the outer front branch of the second strap crosses over an outer side of the outer rear branch of the first strap (Cooper Fig. 4A; ¶0067).
Regarding Independent Claim 19, Cooper discloses an article of footwear (Cooper Abstract) comprising: a sole structure (Cooper Fig. 1A, #104; also see ¶0041); an upper (Cooper Fig. 4A, #102) including an inner layer (Cooper Fig. 4A, #120; see ¶0043) and an outer layer (Cooper Fig. 4A, #110; see ¶0044), the inner layer secured at a lower extent to the sole structure (Cooper Fig. 2A) and defining a foot-receiving cavity (Cooper Fig. 2A shows the wearer’s foot in the cavity created by the upper #102), the outer layer at least partially covering an outer side of the inner layer at a forefoot region of the upper (Cooper Fig. 1A-1C; also see ¶0044) and including a first aperture and a second aperture (Cooper Fig. 4A and Cooper Annotated Fig. 1A show a first aperture #216O and second aperture #214O in the outer layer #110 of the upper #102); the upper further comprising a first anchoring strap (Cooper Fig. 4A, #256) and a second anchoring strap (Cooper Fig. 4A, #254), each having a central portion (¶0057; Figs. 2A-3D, #202L [#202L denotes all central portions of all straps and is not an exclusive character reference to one strap in particular]), a front branch (Cooper Fig. 4A, #256F, 254F), and a rear branch (Cooper Fig. 4A, #256R, 254R), the front branch and the rear branch both diverging from the central portion (Cooper Fig. 4A) and extending downward between the inner layer and the outer layer (Cooper ¶0057) and secured at the sole structure (Cooper Fig. 2A and ¶0057), the front branch of the second anchoring 
Regarding Claim 38, the modified shoe upper of Cooper discloses the upper of claim 19, wherein the portion of the sole structure extending upward on the outer side of the outer layer and above the biteline is between the front branch of the second anchoring strap and the rear branch of the second anchoring strap (Cooper Annotated Fig. 4A; Fig. 1A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-6, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield US 20130104423 in view of Bell US 9888743.
Regarding independent Claim 1, Hatfield discloses an upper for an article of footwear (Hatfield Fig. 58A) comprising: a base layer (Hatfield Fig. 58B, #5882; also see ¶0346 wherein it is stated, “if desired, an interior bootie element may be provided within the foot-receiving chamber to cover any desired proportion of the foot stabilizer 5854 (including all of the foot stabilizer 5854)”) configured to define a foot-receiving cavity (Hatfield ¶0346); an exterior layer (Hatfield Fig. 58B, #5802; ¶0342) at least partially covering an outer side of the base layer (Hatfield Fig. 58A) and defining a first aperture (Hatfield Annotated Fig. 58B; ¶0345, called the “eyelets”); and a second aperture (Hatfield Annotated Fig. 58B;  ¶0345, called the “eyelets) both in a forefoot region (Hatfield Fig. 58B) of the exterior layer with the second aperture rearward of the first aperture (Hatfield Annotated Fig. 58B shows the second aperture is closer to the rear/heel of the shoe than first aperture); a first strap (Hatfield Annotated Fig. 58D) and a second strap (Hatfield Annotated Fig. 58D), each including a central portion (Hatfield Fig. 58D, #5812a [#5812/#5812a denotes all central portions of all straps and is not an exclusive character reference to one strap in particular]), an outer front branch (Hatfield 

Bell teaches a shoe with upper straps which comprises an inner front branch (Bell Fig. 22 shows an inner branch on the front-facing left side [separated are the sides by the dashed lines]) and an inner rear branch (Bell Fig. 22 shows an inner branch on the back-facing right side [separated are the sides by the dashed lines]) extending from the central portion (Bell Fig. 22, #2027), with the inner front branch symmetrical with the front branch (Bell Figs. 21 & 22) and the inner rear branch symmetrical with the rear branch (Bell Fig. 22; also see Col. 17, l. 62-Col 18, l. 4).
Both Hatfield and Bell teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hatfield with the teachings of Bell such that the branches would have two symmetrical sides (or layers) to increase the durability and wear-resistance of the straps.
Regarding Claim 2, the modified shoe upper of Hatfield discloses the upper of claim 1, described above, but does not expressly disclose wherein the central portion of the first strap is secured at the inner side of the base layer to define the first loop or the central portion of the second strap is secured at the inner side of the base layer to define the second loop. 
In a different embodiment, Hatfield teaches a shoe (Hatfield Fig. 39, #3100) with a central portion (Hatfield Fig. 39, #3150) of the first strap (Hatfield Fig. 39, #3128) is secured at the inner side of the base layer (Hatfield Fig. 39, #3126) to define the first 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the invention of Hatfield such that the straps would be attached to the inner side of the base layer as described as this would protect the stitches on the straps from being cut should the shoe rub across a rough surface during wear, since the stitches would be on the inside of the shoe. (It is also noted that Hatfield shows multiple embodiments that have interchangeable features, See Figs. 53-55)
Regarding Claim 4, the modified shoe upper of Hatfield discloses the upper of claim 1, as described above, including the outer front branch and the outer rear branch of the first strap, and the front branch and the rear branch of the second strap, but does not expressly disclose the outer front branch and the outer rear branch of the first strap are affixed to the outer side of the base layer between the lower extent of the base layer and the central portion of the first strap; and the front branch and the rear branch of the second strap are affixed to the outer side of the base layer between the lower extent of the base layer and the central portion of the second strap.
In a different embodiment, Hatfield teaches a shoe with a first strap (Hatfield Fig. 32, #2624) that is affixed (Hatfield Fig. 33, #2800) to the outer side of the base layer (Hatfield Fig. 33, #2622) between the lower extent of the base layer and the central portion of the first strap (Hatfield Fig. 8); and a second strap (Hatfield Fig. 32, #2624) is affixed (Hatfield Fig. 33, #2800) to the outer side of the base layer (Hatfield Fig. 33, 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the invention of Hatfield such that the straps would be attached to the outer side of the base layer as described as this would provide a greater degree of stability from unwanted shifting of the shoe as the wearer transfers their weight from back-to-front and from side-to-side.
Regarding Claim 5, the modified shoe upper of Hatfield discloses the upper of claim 1, wherein the outer front branch of the second strap is affixed to the outer rear branch of the first strap where the outer front branch of the second strap crosses the outer rear branch of the first strap (Hatfield Annotated Fig. 58B and 58H, which shows the strap branches affixed to one another at their intersections).
Regarding Claim 6, the modified shoe upper of Hatfield discloses the upper of claim 1, wherein the first strap and the second strap extend over an edge of the base layer at a throat opening (Hatfield Fig. 58B shows the throat opening above the tongue of the shoe) defined by the base layer and along the inner side of the base layer in the foot-receiving cavity to the lower extent of the base layer (Hatfield ¶0319).
Regarding Claim 11, the modified shoe upper of Hatfield discloses the upper of claim 1, wherein the first strap and the second strap are an inextensible material (Hatfield ¶0321).
Regarding Claim 12, the modified shoe upper of Hatfield discloses the upper of claim 1, wherein the first aperture, the second aperture, the first strap, and the second strap are disposed at a medial side of the base layer (Hatfield Fig. 58C shows straps on 
Regarding Claim 13, the modified shoe upper of Hatfield discloses the upper of claim 1, wherein the first aperture, the second aperture, the first strap, and the second strap are disposed at a lateral side of the base layer (Hatfield Fig. 58D shows straps on the lateral side of the shoe and Fig. 58I shows the straps in relation to the base layer; ¶0346 discusses the base layer extending through the foot-receiving chamber); with the first loop and the second loop disposed at a throat opening defined by the base layer (Hatfield Fig. 58B and 58I shows the loops at a throat opening).
Regarding Claim 14, the modified shoe upper of Hatfield discloses the upper of claim 13, wherein the exterior layer further defines a third aperture (Hatfield Annotated Fig. 58B) and a fourth aperture (Hatfield Annotated Fig. 58B) both disposed at a medial side of the base layer in the forefoot region (Hatfield Annotated Fig. 58B) of the base layer with the fourth aperture rearward of the third aperture (Hatfield Annotated Fig. 58B), and the upper further comprising: a third strap (Hatfield Annotated Fig. 58C) and a fourth strap (Hatfield Annotated Fig. 58C), each including a central portion (Hatfield Fig. 58D, #5812 [#5812 denotes all central portions of all straps and is not an exclusive character reference to one strap in particular), a front branch (Hatfield Annotated Fig. 58C), and a rear branch (Hatfield Annotated Fig. 58C), the front branch and the rear branch disposed between the base layer and the exterior layer (Hatfield Fig. 58I shows straps #5856 disposed between the outer side of the base layer #5882 and the exterior 
Regarding Claim 15, the modified shoe upper of Hatfield discloses the upper of claim 1, wherein: the central portion, the front branch and the rear branch of the first strap form a shape of an inverted Y (Hatfield Fig. 58C); and the central portion, the front branch and the rear branch of the second strap form a shape of an inverted Y (Hatfield Fig. 58C).
Regarding Claim 16, the modified shoe upper of Hatfield discloses the upper of claim 1, wherein a lower end of the front branch of the first strap (Hatfield Annotated Fig. 58C), a lower end of the rear branch of the first strap (Hatfield Annotated Fig. 58C), and a lower end of the front branch of the second strap (Hatfield Annotated Fig. 58C) are positioned in the forefoot region of the upper (Hatfield Annotated Fig. 58C), and a 
Regarding Claim 18, the modified shoe upper of Hatfield discloses the upper of claim 1, wherein the first strap and the second strap each have a width and a thickness (Hatfield Fig. 58M shows the strap #5856 has a width and a thickness), and the width is at least three times greater than the thickness (Hatfield Fig. 58M shows the strap #5856 that has a width that is at least three times greater than the strap thickness).8 
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, as applied to Claim 1 above, further in view of Luedecke US 20190017205.
Regarding Claim 10, Cooper discloses the upper of claim 1 as described above, but does not expressly disclose a portion of the exterior layer overlaying the first strap and the second strap is transparent or translucent.
Luedecke teaches a shoe with straps wherein a portion of the exterior layer overlaying the first strap and the second strap is transparent or translucent (Luedecke Fig. 1 shows translucent mesh #202 made of threads overlaying strap #219).
Both Cooper and Luedecke teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cooper with the teachings of Luedecke such that the exterior layer overlaying the straps would be translucent to increase the decorative appeal of the shoe upper.
Regarding Claim 17, Cooper discloses the upper of claim 1 as described above, but does not expressly disclose a portion of the exterior layer overlaying the first strap and the second strap is a translucent stretch woven material.
Luedecke teaches a shoe with straps wherein portion of the exterior layer overlaying the first strap and the second strap is a translucent stretch woven material (Luedecke Fig. 1 shows translucent mesh #202 made of threads overlaying strap #219; as for “woven”, see ¶0054 and ¶0059).
Both Cooper and Luedecke teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cooper with the teachings of Luedecke such that the that the exterior layer overlaying the straps would be a translucent woven material to increase the decorative appeal of the shoe upper by allowing the straps to be seen through the mesh.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper, as applied to Claim 19 above, further in view of Fuerst US 20180249787.
Regarding Claim 39, Cooper discloses the article of footwear of claim 19, but does not expressly disclose wherein the overlay is thicker, denser, or both thicker and denser than the outer layer.
Fuerst teaches a shoe with straps and an overlay, where the overlay is thicker than the outer layer of the shoe (¶0098).
Both Cooper and Fuerst teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cooper with the teachings of Fuerst such that the that 

    PNG
    media_image1.png
    740
    1058
    media_image1.png
    Greyscale

(Original image rotated to facilitate clear viewing of annotations)

    PNG
    media_image2.png
    1176
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    859
    1135
    media_image3.png
    Greyscale


(Original image rotated to facilitate clear viewing of annotations)


    PNG
    media_image4.png
    626
    834
    media_image4.png
    Greyscale

(Original image rotated to facilitate clear viewing of annotations)


    PNG
    media_image5.png
    804
    821
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed October 12, 2021, with respect to the 35 USC 102 of Claims 1, 3, 5-6, 9, 11-16, and 18-20 and 35 USC 103 of Claims 2, 4, 7, 8, 10, and 17 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whewell US 20160286903 teaches a shoe with various branching forefoot straps
Boucher US 20170208900 teaches a shoe with forefoot branching straps
Gautier US 20170181501 teaches a shoe with branching forefoot straps
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732